DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the reconsideration filed on 1/26/2021.

Examiner’s Comment
Upon further consideration, examiner hereby withdraws the last office action mailed on 11/10/2020. In view of found prior art and the request for consideration, the office action mailed on 11/10/2020 is hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (PGPub 2014/0209018 A1) in view of Nakamura (US PAT. 6,333,573).
	Jin et al. teach a process of making a stator, comprising steps of: forming a first thermosetting resin layer (28) by impregnating (such as a dipping process) a tip end side of a coil end with first thermosetting resin, wherein the coil end protrudes from a core of the stator, and the first thermosetting resin includes liquidity (because of the dipping process) as shown in Fig. 3 (paragraph [0020]); and forming a second thermosetting resin layer (26) on the first thermosetting resin layer as shown in Fig. 3 (paragraphs [0018] and [0020]); and a curing step of curing the first thermosetting resin and the second thermosetting resin (paragraph [0023]).
	However, Jin et al. silent a process of dropping a second thermosetting resin from a core side of the coil end toward the tip end side. Nakamura teaches a process of making a rotary electric machine including dropping a thermoset resin (37) from a core side of a coil end (31a) toward a tip end side (31b) in order to fill the spaces between the stator coils as shown in Figs. 4 and 5 (see also col. 5, line 1-38). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a process of fabricating a stator of Jin et al. by dropping a thermosetting resin from a core side of a coil end toward a tip end side as taught by Nakamura in order to fill the spaces between the stator coils.
	Re. claim 2: Nakamura also teaches that the thermoset resin (37) dropped from the core side of the coil end toward the tip end side has a low viscosity material (col. 4, line 38-43 and col. 5, lines 13-15). At the time of the effective filing date of the claimed invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the viscosity of the second thermosetting resin lower than that of the first thermosetting resin because a fluid with a low viscosity flows easily. When the second thermosetting resin having the low viscosity is dropping from the core side of the coil end toward the tip end side, the adhesion of the second thermosetting resin to the coils should be less. Therefore, it would have been an obvious matter of design choice to modify the thermosetting resin having a low viscosity of Nakamura lower than the first thermoset resin in order to flow the thermosetting resin (the second thermosetting resin) easily from the core side of the coil end toward the tip end side. 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. in view of Nakamura, further in view of Aoki et al. (US PAT. 8,347,656).
	Jin et al., modified by Nakamura, teach all limitations as set forth above, including a curing step to cur the first and second thermosetting resins. However, Jin et al. silent that a first curing step is executed after the first resin layer forming step to cure the first thermoset resin and a second curing step is executed after the second resin layer forming step to cure the second thermoset resin. Aoki et al. teach a process of curing process including a first curing step executed after the first resin layer forming step to cure the first resin by a first curing unit (13) and a second curing step is executed after the second resin layer forming step to cure the second resin by a second curing unit (15) as shown in Fig. 1 (see also col. 3, lines 52-66 and col. 8, lines 16-25). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a process of fabricating a stator of Jin et al., modified by Nakamura, by the first and second curing steps as taught by Aoki et al. in order to coat the resin layers effectively and to provide the well-known benefit of obtaining desirable stator core having a first and second resin layers. 

Allowable Subject Matter
Claims 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565.  The examiner can normally be reached on Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL D KIM/Primary Examiner, Art Unit 3729